Case 3:19-cv-01172-CAB-BGS Document 8 Filed 10/01/19 PagelD.76 Page 1 of 3

Oo oOo ~s DH Uo FP W VY

NM NM NH YP NY KK =| RK PP EF POS Oe le

Anton Ewing (pro se)

3077 Clairemont Drive #372
San Diego, CA 92117
619-719-9640

 
  
  
 

OCT O1 2Q]9

CLERK, WS SHS: SRT COURT
SOUTHERN aye OF COWIF RAHA

 

 

a DEPUTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
Anton Ewing, an individual, Case No. 19-cv-1172 CAB BGS
Plaintiff, JOINT MOTION AND
STIPULATION FOR DISMISSAL
v. OF ENTIRE CASE WITH

PREJUDICE
Direct Merchant Funding, Inc.,, a New
York Corporation; Direct Merchant.
Funding Group, LLC, a Florida limited
liability company;

Defendant.

 

 

Plaintiff Anton Ewing and Defendants Direct Merchant Funding, Inc. and
Direct Merchant Funding Group, LLC have reached a confidential resolution and
therefore jointly move and hereby stipulate to the dismissal, with prejudice, of this
action in its entirety pursuant to Federal Rule of Civil Procedure 41(a). A proposed

order reflecting the dismissal is provided.

 

 
Cas

Ny NHN NY KN NO RSE RB Re BPO RP Ee ESE ES SE

Oo co DY DA UW BR WH Pe

Dated: September 30, 2019

 

i
oO

e 3:19-cv-01172-CAB-BGS Document8 Filed 10/01/19 PagelD.77 Page 2 of 3

Dated: [ d / ___, 2019 Anton Ewing

Aa

Perkins Coie LLP

___/s/ James G. Snell
James G. Snell

Perkins COIE LLP

3150 Porter Drive

Palo Alto, CA 94304-1212
(650) 838-4300
JSnell@perkinscoie.com

Attorneys for Defendants Direct
Merchant Funding, Inc. and Direct
Merchant Funding Group, LLC

 

toe cara
Case 3:19-cv-01172-CAB-BGS Document 8 Filed 10/01/19 PagelD.78 Page 3 of 3

CERTIFICATE OF SERVIC
I certify under penalty of perjury that on OG //__,20191 filed the

foregoing JOINT MOTION AND STIPULATION FOR DISMISSAL OF ENTIRE
CASE WITH PREJUDICE with the Clerk of the Court using the CM/ECF system.

AZ

Oe

Anton Ewin

 

Oo co SDR ww SF WwW HO

po NO NOOR S| S| SES ESE ESE OO RO SES el
NRPRPRRBB eB Ce WA aQAaRrEanes

 

bo
oO

 
